oOo Ha NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
AARON PAUL KHAMNOY, )
) ,
Piaintitt, ) No» 3:19-cv-06223-BHS
J ; DEFENDANT NATIONAL
} RAILROAD PASSENGER
CORPORATION’S CORPORATE
NATIONAL RAILROAD PASSENGER __ )
CORPORATION d.b.a AMTRAK; and y DISCLOSURE STATEMENT
DOES ONE THROUGH FIFTY, )
)
Defendants. )

)

 

 

 

National Railroad Passenger Corporation (Amtrak) is a District of Columbia corporation
that was authorized to be created by the Rail Passenger Service Act, 49 U.S.C. §24101 et seq.

Amtrak has no parent corporation. It has two wholly owned subsidiaries: Passenger
Railroad Insurance Limited (PRIL) and Washington Terminal Company (WTC).

The United States holds, through the U.S. Secretary of Transportation, 100% of Amtrak's
preferred stock (109,396,994 shares at $100 par value). Amtrak’s common stock (9,385,694
shares at $10 par value) is held by American Premier Underwriters, Inc. (55.8%; a wholly owned,
not publicly traded, subsidiary of American Financial Group, Inc., which is publicly traded),
Burlington Northern and Santa Fe LLC (35.7%; BNSF LLC is a wholly-owned, not publicly
traded, subsidiary of Berkshire Hathaway, which is publicly traded) Canadian Pacific Railway
(6.3%), and Canadian National Railway (2.2%). None of Amtrak’s stock is publicly traded.

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S 1400 FIFI AVENUES Orr 4000
CORPORATE DISCLOSURE STATEMENT - 1 P.O. BOX 91302
NO. 3:19-CV-06223 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0385/78883 10.1

 
pb

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

DATED this 24th day of February, 2020.

LANE POWELL pc

By:.s/ Tim D. Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239
yatesa@lanepowell.com
Warren E. Babb, Jr., WSBA No. 13410
babbw@lanepowell.com

Attorneys for Defendant National Railroad
Passenger Corporation

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S 1420 FIRLAVENUE SULT 4200
CORPORATE DISCLOSURE STATEMENT - 2 P.O. BOX 91302
NO. 3:19-CV-06223 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0385/78883 10.1

 
oOo “DN

\Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

CERTIFICATE OF SERVICE
I hereby certify that on February 24, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF System, which in turn automatically generated a Notice of
Electronic Filing (NEF) to all parties in the case who are registered users of the CM/ECF system.
The NEF for the foregoing specifically identifies recipients of electronic notice. I hereby certify

that the following document was sent to the following CM/ECF participant:

Joseph A. Grube

Karen Orehoski

Breneman Grube Orehoski, PLLC
1200 Fifth Avenue, Suite 625
Seattle, WA 98101-3118

E-Mail: joe@bgotrial.com
E-Mail: karen@bgotrial.com

Jongwon Yi

Law Offices of Jongwon Yi, LLC
6919 Lakewood Dr. W, Ste D2
Tacoma WA 98467

E-Mail: jy@jyilaw.com

Executed on the 24th day of February, 2020, at Seattle, Washington.

S/ Alisa R. Flabel

 

Alisa R. Flabel, Legal Assistant

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S 1490 FIT AVENUE SUtr 5 4200
CORPORATE DISCLOSURE STATEMENT - 3 P.O. BOX 91302
NO. 3:19-CV-06223 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0385/7888310.1

 
